The plaintiff in error was convicted in the county court of Cherokee county on an information which charged the unlawful sale of one quart of whisky. On the 5th day of July, 1912, in accordance with the verdict of the jury, he was sentenced to serve a term of thirty days in the county jail, and pay a fine of fifty dollars. The record has been carefully examined to ascertain whether the trial court committed reversible error on the trial of the case. No such error has been found. The verdict is well sustained by the evidence. The judgment is therefore affirmed. Mandate forthwith.